                 Case 19-50266-BLS     Doc 76     Filed 12/08/20      Page 1 of 5


                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE

 In re:

 TK HOLDINGS INC., et al.,                            Case No. 17-11375-BLS

                Debtors.                              Chapter 11
 REORGANIZED TK HOLDINGS TRUST,
                                                      Adv. Proc. No. 19-50266-BLS
                       Plaintiff,

 v.

 ARC AUTOMOTIVE, INC.,

                       Defendant.

                              NOTICE OF SERVICE OF SUBPOENA

          PLEASE TAKE NOTICE THAT pursuant to Federal Rule of Civil Procedure 45, made

applicable to bankruptcy cases by Federal Rule of Bankruptcy Procedure 9016, Defendant ARC

Automotive, Inc., by and through its attorneys, will cause the attached subpoena to be served on

Joshua Martin.

Dated: December 8, 2020                     THE BIFFERATO FIRM
                                            /s/ Ian Connor Bifferato
                                            Ian Connor Bifferato (DE 3273)
                                            1007 N. Orange St., 4th Floor
                                            Wilmington, DE 19801
                                            (302) 225-7600
                                            cbifferato@tbf.legal

                                            FOLEY & LARDNER LLP
                                            Vanessa L. Miller (P67794)
                                            Christopher V. Burtley (P80203)
                                            Matthew E. Sierawski (P83524)
                                            500 Woodward Avenue, Suite 2700
                                            Detroit, MI 48226-3489
                                            (313) 234-7100
                                            vmiller@foley.com
                                            cburtley@foley.com
                                            msierawski@foley.com

                                            Attorneys for Defendant
                                    Case 19-50266-BLS                   Doc 76         Filed 12/08/20             Page 2 of 5
B2560 (Form 2560 G Subpoena to Testify at a Deposition in a Bankruptcy Case or Adversary Proceeding) (12/15)

                                       UNITED STATES BANKRUPTCY COURT
  _________________________________________ District of _________________________________________
                                                        Delaware
      TK Holdings, Inc., et. al.,
In re __________________________________________
                                     Debtor
                                                                                              17-11375-BLS
                                                                                     Case No. _____________________
          (Complete if issued in an adversary proceeding)
                                                                                             11
                                                                                     Chapter ___________
Reorganized TK Holdings Trust,
_________________________________________
                                    Plaintiff
                                        v.                                                          19-50266-BLS
                                                                                     Adv. Proc. No. ________________
ARC Automotive., Inc.
__________________________________________
                      Defendant

                                        SUBPOENA TO TESTIFY AT A DEPOSITION
                                 IN A BANKRUPTCY CASE (OR ADVERSARY PROCEEDING)

  To: ________________________________________________________________________________________
      Joshua Martin, 8900 Satelite Dr, White Lake, MI 48386
                                            (Name of person to whom the subpoena is directed)

   Testimony: YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify at a deposition to
  be taken in this bankruptcy case (or adversary proceeding). If you are an organization, you must designate one or more
  officers, directors, or managing agents, or designate other persons who consent to testify on your behalf about the following
  matters, or those set forth in an attachment:

  PLACE The remote videotaped deposition via videoconference will be taken DATE AND TIME
            at the place where the deponent decides to answer questions.                                       January 6, 2021 at 9:00 AM EST or some
                                                                                                               other mutually agreeable date and time.
  The deposition will be recorded by this method:
  The remote videotaped deposition via videoconference will be recorded by video and stenographic means and by a certified court reporter.
      Production: You, or your representatives, must also bring with you to the deposition the following documents,
  electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the material:


          The following provisions of Fed. R. Civ. P. 45, made applicable in bankruptcy cases by Fed. R. Bankr. P. 9016, are
  attached G Rule 45(c), relating to the place of compliance; Rule 45(d), relating to your protection as a person subject to a
  subpoena; and Rule 45(e) and 45(g), relating to your duty to respond to this subpoena and the potential consequences of not
  doing so.

  Date: _____________
                                    CLERK OF COURT

                                                                                     OR     Ian Connor                     Digitally signed by Ian Connor Bifferato
                                                                                                                           DN: cn=Ian Connor Bifferato, o=The Bifferato
                                                                                                                           Firm PA, ou, email=cbifferato@tbf.legal, c=US
                                    ________________________                                Bifferato
                                                                                            ________________________       Date: 2020.12.08 12:43:35 -05'00'

                                    Signature of Clerk or Deputy Clerk                              44/2.%9:3 3)'.!452%


  The name, address, email address, and telephone number of the attorney representing (name of party)
  ____________________________
  ARC Automotive., Inc.              , who issues or requests this subpoena, are:
  Ian Connor Bifferato, 1007 North Orange St., 4th Floor, Wilmington, DE 19801, cbifferato@tbf.legal, (302) 225-7600
                                   Notice to the person who issues or requests this subpoena
  If this subpoena commands the production of documents, electronically stored information, or tangible things, or the
  inspection of premises before trial, a notice and a copy of this subpoena must be served on each party before it is served on
  the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
Case 19-50266-BLS   Doc 76   Filed 12/08/20   Page 3 of 5
Case 19-50266-BLS   Doc 76   Filed 12/08/20   Page 4 of 5
                Case 19-50266-BLS        Doc 76     Filed 12/08/20     Page 5 of 5




                                 CERTIFICATE OF SERVICE

        I, Ian Connor Bifferato, hereby certify that on this 8th day of December 2020, a true and

correct copy of the foregoing was caused to be served on the following via electronic mail and

first class mail:

Kathleen M. Miller
Smith, Katzenstein & Jenkins LLP
1000 West Street, Suite 1501
Wilmington, DE 19801
kmiller@skjlaw.com
                                                     /s/ Ian Connor Bifferato
                                                     Ian Connor Bifferato (DE 3273)
